This Cause coming on this Day to be heard Mr. Parsons Solicitor for the Complainant moved that the Order, for Hearing might be read Ordered and done accordingly. Mr. Edward Rutledge then opened the Nature and Scope the Bill and Mr. John Rutledge the Nature and Scope of the Answer.
Mr. Parsons then moved that an Accompt taken and stated between the Parties marked and numbered 1. 2. and 3. attested under the Seal of the Lord Mayor of London and the Letter thereunto annexed might be read. To which Mr.  Rutledge objected and the objection being Supported and allowed of by the Court the Motion was overruled. Whereupon, and upon hearing Counsel on both Sides the Court thought fitt to order and decree
That the Defendants do pay to the Complainant in three Months from the Date hereof the Sum of One thousand and four pounds nine pence Sterling with Interest therefore from the 31. Day of December 1770 deducting therefrom the Value of one fourth of the Sylvester at the Rate of two shillings and four pence per pound as proved and Interest thereon from the 20th of September 1767. returning the Difference of Premium between the Value of the Sylvester and the Cochineal. And that the Defendants do also pay the Complainant his Costs of Suit.